F I L E D
                                                           United States Court of
                                        PUBLISH
                                                                   Appeals
                                                              February 27, 1997

                     UNITED STATES COURT OF APPEALS
                                                                PATRICK FISHER
                                                                    Clerk

                           FOR THE TENTH CIRCUIT



CONTINENTAL CASUALTY
COMPANY,

         Plaintiff-Counter-Defendant,

 v.                                               No. 95-2282

CHARLES HEMPEL,

         Defendant - Appellant,

PATRICK L. WESTERFIELD,
Representative of the Estate of Frank O.
Westerfield, Jr., deceased,

         Defendant-Third-Party-Plaintiff
         Counter Defendant- Appellant,

 v.

HARTFORD ACCIDENT &
INDEMNITY COMPANY;
INSURANCE COMPANY OF NORTH
AMERICA; INTERSTATE FIRE &
CASUALTY COMPANY; and ST. PAUL
FIRE AND MARINE INSURANCE
COMPANY;

         Third-Party Defendants-
         Counter-Defendants - Counter
         Claimants - Third-Party
         Plaintiffs,
ROY AND VIRGINIA TAUCHE
REVOCABLE LIVING TRUST;
FRANCIS M. GRAHAM REVOCABLE
TRUST; ROXANNE GRAHAM
IRREVOCABLE TRUST; ROXANNE
GRAHAM REVOCABLE TRUST;
THOMAS TAUCHE IRREVOCABLE
TRUST; WALTER TAUCHE
IRREVOCABLE TRUST; THOMAS
TAUCHE, only to the extent of any
interest as a Beneficiary and/or as Trustee
of one or more of named Trusts; FIRST
SECURITY BANK, formerly known as
First National Bank, as Trustee of one or
more of the Trusts; ROY TAUCHE, only
to the extent of any interest as a
Beneficiary and/or as Trustee of one or
more of the Trusts; VIRGINIA TAUCHE,
only to the extent of any interest as a
Beneficiary and/or as Trustee of one or
more of the Trusts; ROXANNE
GRAHAM, only to the extent of any
interest as a Beneficiary and/or any
interest as a Beneficiary and/or as Trustee
of one or more of the Trusts;WALTER
TAUCHE, only to the extent of any
interest as a Beneficiary and/or as Trustee
of one or more of the Trusts,

        Third-Party Defendants-
        Counter Defendants,
and

UNITED STATES FIRE INSURANCE
COMPANY,

         Third-Party-Defendant -
         Counter Defendant-Counter
         Claimant-Third-Party Plaintiff


                                              2
                           ______________________________

                   Appeal from the United States District Court for the
                                District of New Mexico
                           (D.C. No. CIV 94-412 JC (WWD)
                         ______________________________

Floyd Wilson of Wilson and Pryor, P.C., Albuquerque, New Mexico, for Patrick L.
Westerfield, Appellant.

Richard D. Yeomans/Ramona Bootes of Guebert & Yeomans, P.C., Albuquerque, New
Mexico, for Charles Hempel, Appellant.

William P. Gralow and M. Clea Gutterson of Civerolo, Wolf, Gralow & Hill for U. S.
Fire Insurance Company, Appellee.
                        ______________________________

Before BRORBY, Circuit Judge, LOGAN and RONEY*, Senior Circuit Judges.
                      ______________________________

RONEY, Senior Circuit Judge.
                       ______________________________


       This case involves an excess legal malpractice insurance policy. Excess policies

are written to provide coverage over and above that provided by a primary policy.

Malpractice policies are issued in three forms: (1) "occurrence" policies cover acts of

malpractice that occurred during the period of time for which the policy is written; (2)

"claims made" policies cover only the malpractice claims made against the insured during

the policy period, regardless of when the act of malpractice occurred; and (3) "claims and

occurrence" policies provide coverage only when both the act of malpractice occurred


        Honorable Paul H. Roney, Senior Circuit Judge, U. S. Court of Appeals for the
        *

Eleventh Circuit, sitting by designation.

                                             3
within the policy period and the claim for that act of malpractice is made within the policy

period.          In this case, the occurrence, that is, the act of malpractice, was within the

period for which the excess policy was written, but the claim was made after that period

expired. The primary policy

was a claim and occurrence policy. The party seeking to be paid here under the excess

policy in this case asserts that unlike the primary policy, the excess policy was an

occurrence only policy and did not require a claim to be made within the policy period.

Holding that the language in the excess policy made clear that the policy mirrored the

type of coverage in the primary policy and was unambiguous so that no jury trial was

required, the district court entered summary judgment for the insurance company. We

affirm.

          A brief review of the facts sets up the issue for decision in this case.

The insured attorney, Frank O. Westerfield, Jr., sought payment under United States Fire

Insurance Company's excess policy after a $26.38 million stipulated judgment for

malpractice was entered against him in 1992.1 His primary professional liability

insurance was issued by St. Paul Fire & Marine Insurance Company. Both policies

covered the same period from October 18, 1979 to October 18, 1980. There is no

question that because the primary policy required not only the act of malpractice but also




      1
           When Westerfield died in October 1994, his estate became a party to this litigation.

                                                 4
the reporting of a claim to occur within the policy period, the insured was not entitled to

coverage under St. Paul's primary policy.

       United States Fire maintained that its excess policy followed the type of coverage

offered by the primary policy and was therefore a claims and occurrence policy also. It

denied the claim made in 1992 that was outside of the policy period on the ground that it

was not covered by the excess policy.

       The insured, on the other hand, contended that certain language within the two

policies was inconsistent, thus creating an ambiguity that must be resolved in favor of the

insured. See Federal Ins. Co. v. Century Fed. Sav. & Loan, 824 P.2d 302, 307 (N.M.

1992) (when language in an insurance contract is inconsistent or conflicting, it must be

construed against the insurer).

       The insured points to Section 19 of the excess policy, which states in relevant part:

              19. This Certificate applies only to accidents or occurrences
              happening between the effective and expiration dates
              [contained in the applicable underlying policy in this case
              October 18, 1979 to October 18, 1980]....

The insured argues that because this section does not address whether a claim also has to

be made within the applicable period, the language can reasonably be interpreted as

meaning that the policy provided coverage on an "occurrence" basis, creating an

inconsistency within the policy itself and between the two policies. The insured cites

Ranger Ins. Co. v. United States Fire Ins. Co., 350 So.2d 570 (Fla. 3d DCA 1977), in

which United States Fire argued and the court held that a policy containing a materially


                                              5
identical provision was an "occurrence" policy. We find this case inapposite because it

involved primary coverage, not excess coverage, and contained no restriction on when the

claim had to be discovered or reported.

       The insured would look at paragraph 19 in isolation, but the policy must be

considered in its entirety. Western Heritage Ins. Co. v. Chava Trucking, Inc., 991 F.2d

651 (10th Cir. 1993). Read as a whole, the excess policy is consistent with the

requirement in the primary policy that both the performance of professional service dates

(the covered event) and the claim must occur during the effective dates of the policy.

       The first two paragraphs of the excess policy unequivocally state that United States

Fire offers the same coverage and conditions as the primary policy:

              1. The Company hereby indemnifies the Insured against
              ultimate net loss in excess of and arising out of the hazards
              covered and as defined and in excess of the underlying
              insurance as shown in Item 4 of the ...[underlying
              insurance]....

              2. Except as may be inconsistent with this Certificate, the
              coverage provided by this Certificate shall follow the insuring
              agreements, conditions and exclusions of the underlying
              insurance (whether primary or excess) immediately preceding
              the layer of coverage provided by this Certificate....

       Read in conjunction with these two paragraphs, the apparent purpose of Paragraph

19 is to specify the dates within which the covered events must occur under the excess

policy, i.e., to specify the time period that the excess policy covers. This clause is

necessary to avoid confusion that might result if the excess policy period straddles more

than one primary policy, each with different coverage dates. It was obviously not the

                                              6
purpose of Paragraph 19 to change the conditions of coverage set forth in paragraphs 1

and 2 above.

       Because the excess policy is both internally consistent and consistent with the

primary policy, we need not reach any other issues raised on this appeal. The district

court decision is AFFIRMED.




                                             7